Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Sylvester C. Lin is suspended from the practice of law for three years and until further order of the Court. Before filing any petition for reinstatement, respondent shall provide proof to the Administrator that he has made restitution of $4,000 to Yu Lan Chen, $1,200 to Chen Ko, and $2,000 to Alice Ng.